            Case 2:19-cv-01520-JCM-NJK Document 7 Filed 09/12/19 Page 1 of 2



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Theresa M. Santos
 3   Nevada State Bar No. 9448
     tsantos@wl-llp.com
 4   WATKINS & LETOFSKY, LLP
     8215 S. Eastern Ave., Ste. 265
 5   Las Vegas, NV 89123
 6   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Plaintiff, Victoria Mosley-Elliott
 7
 8                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11 VICTORIA MOSLEY-ELLIOTT,                             Case No.: 2:19-cv-01520-JCM-NJK

12                         Plaintiff,
                                                         STIPULATION AND ORDER FOR
13 vs.                                                    DISMISSAL AS TO DEFENDANT
                                                               DIAMOND RESORTS
14 DIAMOND RESORTS INTERNATIONAL                        INTERNATIONAL MARKETING, INC.
   MARKETING, INC., WESTGATE
15 MARKETING, LLC., and DOES 1-50,
   inclusive
16
                   Defendants.
17
18          IT IS HEREBY STIPULATED by and between Plaintiff VICTORIA MOSLEY-
19 ELLIOTT (hereinafter "Plaintiff”) and Defendant DIAMOND RESORTS INTERNATIONAL
20 MARKETING, INC., (hereinafter “Defendant”) by and through their undersigned counsel, that
21 all claims Plaintiff had or may have against Defendant, that are contained in, reasonably related
22 to, or could have been brought in the above-captioned action, are hereby dismissed without
23 prejudice in their entirety.
24 ///
25 ///
26 ///
27 ///
28 ///



     STIPULATION AND ORDER FOR DISMISSAL AS TO DEFENDANT DIAMOND RESORTS MARKETING,
                                            INC.
                                             -1-
           Case 2:19-cv-01520-JCM-NJK Document 7 Filed 09/12/19 Page 2 of 2




 1         Each party to bear its own fees and costs.
 2
     DATED this 12th day of September, 2019.             DATED this 12th day of September, 2019.
 3
 4   WATKINS & LETOFSKY, LLP.                            DIAMOND RESORTS INTERNATIONAL
                                                         MARKETING, INC.
 5     /s/ Daniel R. Watkins
     ____________________________                          /s/ Calder Huntington.
 6
     Daniel R. Watkins, Esq.                            _____________________________________
 7   Nevada State Bar No. 11881                         Robert C. Huntington, Esq.
     Theresa M. Santos, Esq.                            Nevada State Bar No. 11996
 8   Nevada State Bar No. 9448                          10600 W. Charleston Blvd.
 9   8215 S. Eastern Ave., Ste. 265                     Las Vegas, NV 89135
     Las Vegas, NV 89123                                In House Counsel for Defendant, Diamond
10   Attorneys for Plaintiff                            Resorts International Marketing, Inc.
11
12
13
                                                ORDER
14
15
              IT IS SO ORDERED.
16
                                                ________________________________________
17                                              DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION AND ORDER FOR DISMISSAL AS TO DEFENDANT DIAMOND RESORTS MARKETING,
                                            INC.
                                             -2-
